Citation Nr: 1449552	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-36 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, also claimed secondary to service-connected lumbar spine and bilateral shoulder disabilities.

2.  Entitlement to service connection for a left knee disorder, also claimed secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a left hip disorder, also claimed secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for cellulitis of the bilateral feet, also claimed secondary to a service-connected bunionectomy of the right foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973 and again from January 1976 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 1996, August 2004, December 2005, and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran had a hearing before the Board in August 2014 and the transcript is of record.

In December 1996, the RO denied a claim seeking entitlement to service connection for cellulitis of the bilateral feet.  The claim was again denied along with left knee and left hip claims in August 2004 and December 2005.  The issues were not appealed, rather the Veteran again filed a claim for entitlement to service connection of these issues in 2006, along with a cervical spine claim.  These issues were again denied in an April 2007 rating decision, which was properly and timely appealed to the Board.  

Typically, a previously denied claim requires new and material evidence to reopen the matter.  See 38 C.F.R. § 3.156 (2014).  Here, however, the VA received additional service treatment records in April 2007 which existed at the times of the prior rating decisions, but were not yet associated with the claims folder.  Namely, the new records included medical treatment records from Camp Lejeune regarding treatment following a car accident in 1980 and treatment for bilateral feet problems in December 1976 to January 1977.  The service records are relevant to the claims on appeal.  Accordingly, new and material evidence is not necessary here and the claims are reconsidered anew.  See 38 C.F.R. § 3.156(c) (2014). 
  
The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he suffered with neck, left knee, and left hip pain since service, to include due to injuries sustained when he was hit by a car during service.  He similarly indicates his first flares of cellulitis of the feet were in service.  Alternatively, he believes his current neck, knee, hip, and feet diagnoses are etiologically related to service-connected disabilities.

With regard to all the issues on appeal, the Board notes voluminous medical treatment records were received since the RO last adjudicated these claims in the July 2009 Statement of the Case.  Significantly, VA outpatient treatment records through October 2014 were associated with the record as well as treatment records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits.  These records are relevant to the issues on appeal and all indicate treatment and complaints of the neck, left knee, left hip, and feet.  The Veteran did not waive local jurisdictional review of this new evidence.  It does not appear that these records were submitted by the Veteran or his representative and therefore there is no basis for a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).  A Supplemental Statement of the Case must be prepared.  38 C.F.R. §§ 19.31, 19.37 (2104).

The Veteran testified at his hearing before the Board in August 2014 that aside from direct in-service treatment and injuries for his neck, feet, left hip, and left knee, he alternatively believes his conditions are "secondary" to his other service-connected disabilities.  The RO never considered secondary service-connection with regard to these claims nor has the Veteran ever been notified of the elements necessary to substantiate a secondary service-connection claim.  Corrective notice must be sent to the Veteran.

The issues also require additional development as itemized below, to include affording the Veteran VA examinations in consideration of all theories raised by the Veteran.  VA must also take this opportunity to obtain VA outpatient treatment records from October 2014 to the present.

Feet

The Veteran's service treatment records confirm the Veteran was treated for "vesicular eruption feet, recurrent" in December 1976 and January 1977.  Prior to that time, the Veteran was initially treated for a sore on the top of his right foot in May 1973, although no diagnosis was rendered nor noted at the June 1973 separation examination.  Treatment records further note periodic treatment for foot fungus, tinea pedia, and "probable onychonycosis" during the 1990s period of the Veteran's service.  On his April 1996 retirement physical, the Veteran noted a history of being treated twice for cellulitis of his feet in 1976 or 1977, but no specific foot diagnosis was rendered at that time.  It is noteworthy that service treatment records also indicate a right foot bunionectomy in June 1994, and the Veteran is currently service-connected for residuals of this bunionectomy. 

The Veteran claims his current foot problems are either directly due to in-service treatment or, alternatively, secondary to the in-service bunionectomy. 

A VA examination is warranted to ascertain the Veteran's current diagnosis or diagnoses of the bilateral feet and, if any, whether the diagnoses are related to the Veteran's military service or his in-service bunionectomy.

Neck, Left Hip, Left Knee

The Veteran mainly contends his neck, left hip, and left knee pain began after a June 1980 in-service accident where he was crossing the street by foot and was struck by a car.  Service treatment records regarding this accident indicate the Veteran was treated for a concussion, with no obvious musculoskeletal injuries.  His service treatment records as a whole, however, indicate periodic treatment for neck pain, left leg/hip pain, and left knee pain.  In August 1972, for example, the Veteran was seen complaining of swelling around the neck with difficulty swallowing.  He was again treated for a stiff neck and cervical muscle sprain in February 1988 and October 1989.  He complained of tingling of the left leg with left knee pain in October 1993 where he was diagnosed with sciatica.  He was treated for bilateral knee pain around the patella in December 1995.  He further complained of left anterior hip pain with tingling in March 1996.  On his April 1996 separation examination, the Veteran self-reported bilateral knee pain while running, back pain, and right shoulder pain.  At that time, the Veteran's history of patella-femoral syndrome and bursitis of the right shoulder were noted, but the Veteran was not diagnosed with any chronic neck, left hip, or left knee conditions at the time of separation.

After service, the Veteran underwent a total hip replacement in July 2004 and neck surgery in August 2005.  On 2007 x-ray, the Veteran was diagnosed with degenerative changes of the left knee and neck. 

The Veteran claims his neck, left hip, and left knee disabilities are either directly attributable to in-service complaints and injuries or, in the alternative, secondary to his service-connected lumbar spine and bilateral shoulder disabilities.  

The Veteran was afforded VA examinations in September 1997, January 2001, February 2007, and June 2009, but none of these examiners addressed all the theories raised or considered all the evidence of record.  Indeed, the claims folder did not receive the Camp Lejeune records, which include the June 1980 car accident treatment records, until April 2007.  Although the June 2009 VA examiner presumably reviewed these records, the examiner did not address whether the Veteran's diagnoses could have been caused or aggravated by other service-connected disabilities.  For these reasons, a new VA examination is indicated below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claims seeking service connection secondary to another service-connected disability.  Attempts should be made to obtain any records identified to include private treatment records and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Dublin, Georgia and all associated outpatient clinics from October 2014 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine what, if any, disability of the bilateral feet currently exists or has existed at any point during the pendency of the claim.  If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any foot disability began in service, was caused by service, or is otherwise related to service.
The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's 1976 and 1977 Camp Lejeune treatment of "vesicular eruption feet, recurrent" as well as treatment in the 1990s for tinea pedis and other foot complaints. 

The examiner is also asked to provide an opinion as to whether any foot diagnosis is at least as likely as not caused or aggravated by his service-connected bunionectomy or residuals of the bunionectomy.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination to determine the nature and etiology of the Veteran's cervical spine, left hip, and left knee disabilities.  The examiner should itemize all diagnoses found on examination or that existed at any point during the pendency of the claim.  

When addressing this question, the examiner should consider the Veteran's statements as to the injuries he says were sustained in service and consider the service treatment records noting the June 1980 car accident as well as periodic complaints of neck pain, leg tingling, left hip pain, and bilateral knee pain throughout his two periods of service.

As to each diagnosis rendered, the examiner is asked to provide an opinion whether the diagnosis is at least as likely as not (50 percent probability or greater) due to his military service, to include in-service treatment and/or injury.  

If not, the examiner is also asked to provide an opinion as to each diagnosis whether it is at least as likely as not the diagnosis was caused or aggravated by his service-connected bunionectomy or residuals of the bunionectomy.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

